NO. 4-07-0098             Filed 10/31/08

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT


In re: NATHAN A.C., a Minor,               )   Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,       )   Circuit Court of
          Petitioner-Appellee,             )   Champaign County
          v.                               )   No. 06JD89
NATHAN A.C.,                               )
          Respondent-Appellant.            )   Honorable
                                           )   Harry E. Clem,
                                           )   Judge Presiding.


           JUSTICE MYERSCOUGH delivered the opinion of the court:

           In November 2006, the trial court revoked the probation

of respondent, Nathan A.C. (born March 14, 1990).    In December

2006, the court committed respondent to an indeterminate term in

the Illinois Department of Juvenile Justice (DJJ).

           Respondent appeals, arguing (1) the failure to serve

respondent's parents with the petition for adjudication of

wardship deprived the circuit court of subject-matter jurisdic-

tion and rendered probation-violation and commitment orders void

and (2) the trial court erred by not considering respondent's

best interests before committing him to DJJ.

           The failure to serve respondent's parents did not

deprive the trial court of subject-matter jurisdiction and only

affected the court's personal jurisdiction over the respondent

parents.   Because the respondent father ultimately appeared
without objecting to personal jurisdiction, the issue was for-

feited.    In addition, the record demonstrates the court did

consider respondent's best interests when committing him to DJJ,

but the preprinted commitment order must be amended to so re-

flect.    Therefore, we affirm as modified and remand with direc-

tions to correct the commitment order.

                            I. BACKGROUND

            On April 21, 2006, the State filed a petition for the

adjudication of wardship of respondent.     The petition alleged

that respondent was a delinquent minor because he committed

forgery (720 ILCS 5/17-3(a)(2) (West 2006)) on April 20, 2006.

The petition named Linda C. as respondent mother and Ricky C. as

respondent father.    The record indicates that Linda and Ricky are

respondent's married, adoptive parents.     The petition contained

the same address in Urbana for respondent, Linda, and Ricky.       The

record contains no indication, however, that summonses were ever

issued or served on Linda or Ricky.     However, an April 21, 2001,

detention report indicated several unsuccessful attempts were

made to contact respondent's parents by telephone.

            Also on April 21, 2006, the trial court held the

admonition hearing.    Respondent was present with appointed

counsel, but neither of respondent's parents attended the hear-

ing.   The court advised respondent of the contents of the peti-

tion, the possible penalties, and his rights to a trial.     Respon-


                                - 2 -
dent entered a general denial.      The court ordered respondent

detained.

            In May 2006, respondent admitted the allegations in the

petition for adjudication of wardship.      The trial court declared

respondent a delinquent minor and made respondent a ward of the

court.    Neither of respondent's parents was present, but respon-

dent was represented by appointed counsel.

            In June 2006, the trial court held the sentencing

hearing.    Again, neither of respondent's parents was present.

Respondent's appointed counsel requested probation, noting:

                    "Your Honor, I would recommend that

            [respondent] be sentenced to a term of proba-

            tion.    I think it's pretty clear from the

            reports that [respondent] does not have a

            great deal of support at this time.    His

            parents are not here today, clearly."

The court ordered respondent committed to an indeterminate term

in DJJ that would terminate in five years or upon respondent

attaining the age of 21, whichever occurred first.

            On August 7, 2006, the trial court held a review

hearing.    Respondent's father, Ricky, appeared for the first

time.    The court vacated respondent's order of commitment based

on the July 21, 2006, DJJ institutional-adjustment report showing

respondent had displayed good behavior and the proper attitude


                                   - 3 -
while in DJJ.   The court placed respondent on probation for 24

months.

           On September 27, 2006, the State filed a petition to

revoke probation alleging that respondent violated his probation

by committing aggravated battery (720 ILCS 5/12-4(b)(3) (West

2006)).    The State alleged that respondent struck an employee of

CIRCLE Academy.   The petition named Ricky and Linda as respon-

dent's parents and listed the same address as contained in the

petition for adjudication of wardship.   The petition to revoke

did not reflect whether a copy was mailed to respondent's par-

ents.

           Also on September 27, 2006, the trial court held the

admonition hearing.   Ricky appeared at the hearing and acknowl-

edged in open court receiving a copy of the petition to revoke

probation.   The court admonished respondent of the allegations of

the petition, his right to trial, and the possible penalties.

The court found probable cause to believe respondent was a

delinquent minor and that it was a matter of immediate and urgent

necessity that respondent be detained.

           On October 4 and October 11, the cause was continued at

respondent's request.   Ricky attended the October 4, 2006,

hearing.   On October 18, 2006, on respondent's motion and over

the State's objection, the court released respondent to the

custody of his father, although it appears from the record that


                                - 4 -
Ricky was not present at the hearing.    On November 13, 2006, with

Ricky and appointed counsel present, respondent admitted the

allegations contained in the petition to revoke probation.

           On December 4, 2006, the State filed a supplemental

petition to revoke alleging that respondent had again committed

aggravated battery by pushing and throwing to the ground a CIRCLE

Academy teacher (720 ILCS 5/12-4(b)(3) (West 2006)).     The peti-

tion does not reflect whether a copy was mailed to respondent's

parents.   The December 4, 2006, detention report indicated that

Ricky was advised by telephone that respondent had been taken

into custody.   Neither Ricky nor Linda attended the admonition

hearing on the supplemental petition to revoke held that same

day.   The trial court ordered respondent detained.

           On December 14, 2006, the trial court held the

resentencing hearing.   Ricky attended the hearing.    The court

granted the State's oral motion to withdraw and dismiss the

supplemental petition to revoke, and the case proceeded to

resentencing.

           The State and defense counsel acknowledged receipt and

review of the updated sentencing report prepared by the probation

and court services department.    No inaccuracies were noted.   The

sentencing report provided, in relevant part, as follows:

                "The respondent minor has an eerie his-

           tory in the juvenile justice system.   In


                                 - 5 -
            Champaign County case [No.] 2003-JD-68[,]

            which was eventually dismissed, the respon-

            dent minor had an outstanding warrant of

            apprehension for over two years before he was

            arrested on the warrant.    In Champaign County

            case [No.] 2006-JD-38, the respondent minor

            was arrested a mere five hours after being

            placed on a community[-]based sentence.    A

            new case was filed (Champaign County case

            [No.] 2006-JD-89) and the respondent minor

            was committed to the [DJJ].    However, that

            commitment was vacated and the respondent

            minor was given the opportunity of another

            community[-]based sentence.    But a mere two

            mo[n]ths later, the respondent minor was once

            again arrested for striking a staff member of

            CIRCLE Academy in the face."

The sentencing report noted that respondent showed aggressive and

threatening behavior toward staff at CIRCLE Academy and continued

to "flout the directives" of the court.      The report also noted

that in November 2006, respondent was referred to Prairie Center

for an assessment but that respondent called to reschedule.

            Neither the State nor defense counsel presented any

evidence.    Respondent did not address the trial court, although


                                - 6 -
given the opportunity to do so.   Ricky addressed the court.

Ricky requested intensive probation for respondent and stated his

desire to take respondent home.   After hearing the recommenda-

tions of counsel, the court found respondent's parents unable,

for reasons other than financial circumstances alone, to care

for, protect, train, and discipline respondent, and found that

the best interests of the public would not be served by placement

"under section 5-7 of the Juvenile Court Act [of 1987]" (appar-

ently referring to section 5-740).     See 705 ILCS 405/5-750 (1)(a)

(West 2006) (setting forth the standard for committing a minor to

DJJ, including the requirement that the best interests of the

minor and the public would not be served by placement under

section 5-740); 705 ILCS 405/5-740 (West 2006) (providing for

placement of the minor outside the home, such as placement with a

relative, other person, or residential placement).    The court

ordered respondent committed to DJJ for an indeterminate term to

terminate in five years or when respondent reaches the age of 21,

whichever comes first, unless sooner discharged.

           The trial court explained its ruling by noting that

respondent had previously been given the opportunity to address

his issues in the community through a community-based sentence

but had failed to do so.   The court acknowledged respondent's

anger and feelings of hurt and abandonment related to his adop-

tion.   (The record indicates the adoption occurred approximately


                               - 7 -
11 years earlier but that respondent had recently begun having

contact with his biological mother and her other children.)    The

court noted that despite efforts by respondent's family and

school personnel to help respondent, respondent continued to

display defiance and disregard those efforts.

          The trial court concluded that based on respondent's

conduct, respondent would likely not benefit from people trying

to help him absent a confined setting.    The court noted that in a

confined setting, respondent would participate in the programs

that would help him.   The court admonished respondent that prior

to filing a notice of appeal, he must either file a written

motion asking the court to reconsider the sentence or seek leave

to withdraw his admission to the petition to revoke probation.

          On January 9, 2007, respondent filed a motion to

reconsider asserting that the sentence was excessive.    Following

a hearing on February 2, 2007, at which Ricky appeared, the court

denied the motion to reconsider.   This appeal followed.

          In August 2007, the office of the State Appellate

Defender (OSAD) moved to withdraw pursuant to Anders v. Califor-

nia, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967).    This

court denied the motion to withdraw and directed OSAD to file a

brief addressing two issues: (1) whether the failure to serve

respondent's parents implicated the trial court's subject-matter

jurisdiction and rendered the court's    orders void and (2)


                               - 8 -
whether the court considered respondent's best interests when

committing him to DJJ where the preprinted commitment order

failed to contain the statement that the court considered the

minor's best interests.    Respondent's counsel has now addressed

those issues, and the State filed a response.

                             II. ANALYSIS

  A. Failure To Serve Respondent's Parents Did Not Deprive the
    Trial Court of Subject-Matter Jurisdiction, and Respondent
   Forfeited Any Objection to the Failure To Serve His Parents

          The Juvenile Court Act of 1987 (Act) requires a delin-

quency petition contain the name and residences of the minor's

parents, guardian, and legal custodian.       705 ILCS 405/5-520(2)(c-

), (2)(d) (West 2006).    When a delinquency proceeding is com-

menced, a summons must be issued and served on the minor's

parent, guardian, or legal custodian.       See 705 ILCS 405/5-525

(West 2006).   Sections 5-525(1)(a) and (4) of the Act provide, in

relevant part, as follows:

                "(1) Service by summons.

                     (a) Upon the commencement of a

                delinquency prosecution, the clerk

                of the court shall issue a summons

                with a copy of the petition at-

                tached.   The summons shall be di-

                rected to the minor's parent,

                guardian[,] or legal custodian and


                                - 9 -
     to each person named as a respon-

     dent in the petition, except that

     summons need not be directed (i) to

     a minor respondent under [eight]

     years of age for whom the court

     appoints a guardian ad litem if the

     guardian ad litem appears on behalf

     of the minor in any proceeding

     under this Act, or (ii) to a parent

     who does not reside with the minor,

     does not make regular child support

     payments to the minor, to the mi-

     nor's other parent, or to the mi-

     nor's legal guardian or custodian

     pursuant to a support order, and

     has not communicated with the minor

     on a regular basis.

                    * * *

     (4) The appearance of the minor's par-

ent, guardian[,] or legal custodian, or a

person named as a respondent in a petition,

in any proceeding under this Act shall con-

stitute a waiver of service and submission to

the jurisdiction of the court.   A copy of the


                   - 10 -
            petition shall be provided to the person at

            the time of his or her appearance."     705 ILCS

            405/5-525(1)(a), (4) (West 2006).

See also In re Tyrone W., 326 Ill. App. 3d 1047, 1049, 762 N.E.2d

1159, 1161 (2002) (noting that "due process requires adequate

notice of the proceedings to a minor and his parents").

            In this case, although the petition for adjudication of

wardship contained the name and address for respondent's parents,

the record contains no indication that summons was ever issued or

served on them.       Respondent argues that the failure to strictly

comply with the statutory provision requiring service of summons

on respondent's parents deprived the trial court of subject-

matter jurisdiction, thereby rendering the court's orders void.

         1. The Evolution of Subject-Matter Jurisdiction
                   in the Illinois Supreme Court

            "[S]ubject[-]matter jurisdiction is the power of the

court to adjudicate ***."       In re L.E.J., 115 Ill. App. 3d 993,

997, 451 N.E.2d 289, 292 (1983).        Any order rendered by a court

lacking subject-matter jurisdiction is void and subject to attack

at any time.        In re John C.M., 382 Ill. App. 3d 553, 558,

N.E.2d      ,         (2008).

            This court set forth a detailed analysis of subject-

matter jurisdiction in John C.M., 382 Ill. App. 3d at 558-67,

N.E.2d at       .    To summarize, the Illinois Supreme Court, in a

series of cases referred to as the Belleville Toyota cases,

                                   - 11 -
recognized the effect the 1964 and 1970 amendments to the Illi-

nois Constitution made to the power of court to exercise subject-

matter jurisdiction.   See Steinbrecher v. Steinbrecher, 197 Ill.

2d 514, 529-31, 759 N.E.2d 509, 518-19 (2001) (rejecting the

dissent's assertion that the circuit court's order was void for

failure to comply with article 17 of the Code of Civil Procedure

(735 ILCS 5/17-101 through 17-127 (West 1994)); Belleville

Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d

325, 340-41, 770 N.E.2d 177, 188 (2002) (rejecting the argument

that the limitation period contained in the Motor Vehicle Fran-

chise Act (815 ILCS 710/1 through 32 (West 2000)) was a jurisdic-

tional, nonwaivable prerequisite to suit affecting the subject-

matter jurisdiction of the circuit court); see also People ex

rel. Graf v. Village of Lake Bluff, 206 Ill. 2d 541, 558, 795

N.E.2d 281, 290 (2003) (noting that once the trial court was

presented with a petition and annexation ordinance, it had

subject-matter jurisdiction to determine the matter).

          Prior to that series of cases, the Illinois Supreme

Court had held that when the legislature enacted legislation

creating rights and duties not existing at common law, the

legislature could limit the jurisdictional authority of the

circuit courts.   See In re M.M., 156 Ill. 2d 53, 66, 619 N.E.2d

702, 710 (1993) (recognizing that a circuit court's jurisdiction

is constitutionally derived but noting that a "legislature may


                              - 12 -
define the 'justiciable matter' in such way as to preclude or

limit the authority of the circuit court"); In re A.H., 195 Ill.

2d 408, 416, 748 N.E.2d 183, 189 (2001) (noting that when the

circuit court's power is controlled by statute, the court only

has subject-matter jurisdiction as provided in the statute).

Therefore, when a court acted outside the strictures of the

statute, the court exceeded its statutory authority, and the

resulting judgment was void.   See, e.g., M.M., 156 Ill. 2d at 66,

619 N.E.2d at 710 (finding the court exceeded its jurisdiction

under the Act when it limited, restricted, or conditioned the

power of the guardian without specific statutory authority).

          However, in the Belleville Toyota cases, the supreme

court recognized that the 1964 and 1970 amendments to the Illi-

nois Constitution vested the circuit courts with the authority to

adjudicate all controversies and that the failure to follow the

language of a statute did not divest a court of jurisdiction.

See Steinbrecher, 197 Ill. 2d at 530, 759 N.E.2d at 519 (noting

that pre-1964 circuit courts were powerless to act without

statutory authority but that circuit courts are now courts of

general jurisdiction); Belleville Toyota, 199 Ill. 2d at 335, 770

N.E.2d at 185 (holding that the legislature's creation of a new

justiciable matter did not mean the legislature conferred juris-

diction on the circuit courts); Graf, 206 Ill. 2d at 554, 795

N.E.2d at 288 (holding that once the circuit court had a justi-


                               - 13 -
ciable matter before it, the court has the power to decide the

issues whether "rightly or wrongly").

          In Belleville Toyota, the Illinois Supreme Court made

clear that, "except in the area of administrative review, the

jurisdiction of the circuit court flows from the constitution."

(Emphasis in original.)   Belleville Toyota, 199 Ill. 2d at 335,

770 N.E.2d at 185; see also Ill. Const. 1970, art. VI, §9 (the

circuit court "shall have original jurisdiction of all justicia-

ble matters").   The Belleville Toyota court rejected the argument

that the legislature could impose conditions precedent to the

court's exercise of authority.   Belleville Toyota, 199 Ill. 2d at

335-36, 770 N.E.2d at 185.

          Courts continue, however, to have difficulty determin-

ing when a circuit court's failure to comply with the statutory

requirements of a statutorily derived action divests the court of

subject-matter jurisdiction.   Some of this confusion stems from

the Illinois Supreme Court's decisions subsequent to Belleville.

For instance, in In re Jaime P., the supreme court held that the

trial court must proceed within the strict confines of the Act

and has no authority except as the Act specifically provides.      In

re Jaime P., 223 Ill. 2d 526, 540, 861 N.E.2d 958, 967 (2006)

(holding that the juvenile court possessed no jurisdiction to

continue probation beyond the juvenile's twenty-first birthday).

In addition, the supreme court has repeatedly held that a sen-


                               - 14 -
tence that does not conform to a statutory requirement is void

and a challenge can be raised at any time.   See People v. Harris,

203 Ill. 2d 111, 119, 784 N.E.2d 792, 797 (2003) (holding the

case fell "into the narrow category of cases where a reviewing

court on direct appeal has the inherent authority to correct a

trial court order that is in error because of its failure to

conform to a statutory requirement"); People v. Thompson, 209

Ill. 2d 19, 24, 805 N.E.2d 1200, 1203 (2004) (holding that "the

extended-term sentence imposed on the order[-]of[-]protection

conviction was unauthorized by statute and void" and could be

attacked at any time); People v. Brown, 225 Ill. 2d 188, 203,

205, 866 N.E.2d 1163, 1172-73 (2007) (holding that a "sentence

which exceeds statutory maximums or violates the constitution is

void from its inception and subject to challenge at any time" but

"void only to the extent that it exceeds what the law permits").

          In the specific context of the failure to serve a

necessary respondent (parent, guardian, or legal custodian) in a

juvenile proceeding under the Act, cases subsequent to the

Belleville Toyota trio of cases have taken two approaches.     Some

courts have continued to hold that the failure to serve a neces-

sary respondent in a juvenile proceedings fails to invoke the

subject-matter jurisdiction of the court and renders the court's

orders void.   See, e.g., Tyrone W., 326 Ill. App. 3d at 1050, 762

N.E.2d at 1162 (Second District) (involving a delinquency pro-


                              - 15 -
ceeding and essentially finding that the respondent minor's

noncustodial father was not a "necessary respondent" by conclud-

ing that the issue was forfeited by failure to raise it in the

trial court); In re Rodney T., 352 Ill. App. 3d 496, 502, 816

N.E.2d 741, 746 (2004) (First District) (termination of parental

rights, finding noncustodial father whose whereabouts were

unknown was not a necessary respondent); In re Dontrell H., 382

Ill. App. 3d 612, 616-18, 888 N.E.2d 627, 630-32 (2008) (First

District) (finding that the circuit court's order requiring the

board of education to pay the respondent's attorney fees in

delinquency proceeding was not void for lack of subject-matter

jurisdiction for failure to join the board as a party; the board

was not a necessary party to the delinquency proceeding and a

court may hear from an agency in such proceeding even where the

agency was not made a party); In re Keyonne D., 376 Ill. App. 3d

1023, 1038-39, 878 N.E.2d 1138, 1150 (2007) (First District) (the

failure to serve the supplemental petitions on respondent's

noncustodial father whose address was known deprived the circuit

court of jurisdiction and voided the delinquency probation

proceedings); In re Willie W., 355 Ill. App. 3d 297, 300-01, 838

N.E.2d 5, 8 (2005) (Second District) (finding that the failure to

notify the minor's father of the delinquency petition where the

father's name was included in the petition, the minor's mother

supplied the father's telephone number, and the father was paying


                             - 16 -
child support rendered court's judgment committing respondent to

the DJJ void).

            Other courts have held that inadequate service of

process divests the court of personal jurisdiction, not subject-

matter jurisdiction, which can be forfeited by a failure to

object.    See In re Antwan L., 368 Ill. App. 3d 1119, 1128, 859

N.E.2d 1085, 1093 (2006) (Second District) (in termination-of-

parental-rights case, finding the failure to timely serve the

respondent father by publication did not deprive the court of

subject-matter jurisdiction and finding the father waived

personal-jurisdiction issue by appearing without objecting); In

re Darren M., 368 Ill. App. 3d 24, 35, 856 N.E.2d 624, 634 (2006)

(First District) (finding respondent "forfeited the notice-to-

the-noncustodial-father issue").

 2. The Failure To Serve Respondent's Custodial Parents Affected
   Only Personal Jurisdiction, Not Subject-Matter Jurisdiction

            The instant case differs from many of the cases cited

above in that respondent's custodial parents were never served,

whereas many of the reported cases on the issue involve the

failure to serve a noncustodial parent.    The issue here is

whether the failure to serve a respondent's custodial parents as

required by the Act deprived the trial court of subject-matter

jurisdiction and rendered any orders by that court void.    "Wheth-

er a judgment is void is a question of law [that] we review de

novo."    In re D.J., 361 Ill. App. 3d 116, 120, 836 N.E.2d 830,

                               - 17 -
834 (2005).

           Respondent argues the conflict between the two seem-

ingly different interpretations of subject-matter jurisdiction by

the supreme court can be explained by the nature of the case.

That is, relying on the approach taken by the Second District in

In re Alex T., 375 Ill. App. 3d 758, 873 N.E.2d 1015 (2007),

respondent argues the principle of statutorily limited jurisdic-

tion applies in criminal cases and cases involving similar

liberty interests, while the Belleville Toyota line of cases

applies solely in civil proceedings.    Respondent argues that the

principle of statutorily limited jurisdiction applicable in

criminal cases should also be applied in juvenile delinquency

cases.   If this court applies that principle, the trial court's

orders would be void for the failure to serve respondent's

parents.

           In Alex, the appellate court held that statutory

authority must exist for a court to enter an order that signifi-

cantly restricts a person's liberty.    Alex, 375 Ill. App. 3d at

763, 873 N.E.2d at 1019 (examining the provision of the Mental

Health and Developmental Disabilities Code (405 ILCS 5/3-100

(West 2004)), which grants a circuit court jurisdiction over

persons subject to involuntary admission who are not charged with

a felony).    While recognizing the holdings in the Belleville

Toyota line of cases, the Alex court concluded that the supreme


                               - 18 -
court continued "to recognize the principle of statutory limita-

tion of jurisdiction in criminal cases, particularly where the

legality of a sentence is at issue."    Alex, 375 Ill. App. 3d at

760, 873 N.E.2d at 1017.   The Alex court extended this statutory-

limitation principle to the involuntary-admission case because,

like a criminal case, an involuntary-admission case can signifi-

cantly restrict the liberty of a respondent.    Alex, 375 Ill. App.

3d at 762, 873 N.E.2d at 1019. Respondent asks this court to

extend the reasoning of Alex to juvenile delinquency cases

because such cases are quasi-criminal and result in orders that

restrict the liberty of a respondent.

          This court agrees that while a delinquency proceeding

under the Juvenile Court Act is not criminal in nature, juveniles

are entitled to due-process safeguards afforded to defendants in

criminal proceedings, such as adequate notice to the parties and

proceedings that comport with "fundamental due[-]process require-

ments." In re S.R.H., 96 Ill. 2d 138, 144, 449 N.E.2d 129, 131-32

(1983); see also In re A.G., 195 Ill. 2d 313, 317, 746 N.E.2d

732, 735 (2001).   This court disagrees, however, with the reason-

ing in Alex that civil and criminal cases should be treated

differently with regard to subject-matter jurisdiction.   The 1970

Illinois Constitution does not differentiate between civil and

criminal subject-matter jurisdiction.   See In re Gilberto G.-P.,


                              - 19 -
375 Ill. App. 3d 728, 731, 873 N.E.2d 534, 538 (2007) (finding

the trial court did not have jurisdiction under the Act where the

Act "exclude[d] certain criminal actions from prosecution under

the Act").

           Instead, Presiding Justice Grometer's special concur-

rence in Gilberto, 375 Ill. App. 3d at 732-34, 873 N.E.2d at 538-

40, provides a more reasoned explanation of the supreme court's

seemingly conflicting treatment of subject-matter jurisdiction.

As noted by Justice Grometer, three potential jurisdictional

issues exist in any case: "(1) personal jurisdiction--or, power

over the individual; (2) subject[-]matter jurisdiction--or, the

ability to entertain a particular type of case; and (3) the power

to render a particular disposition."   Gilberto, 375 Ill. App. 3d

at 733, 873 N.E.2d at 539 (Grometer, P.J., specially concurring);

see also People v. Davis, 156 Ill. 2d 149, 156, 619 N.E.2d 750,

754 (1993) (holding that "[s]ome authorities, including this

court, have held that the power to render the particular judgment

or sentence is as important an element of jurisdiction as is

personal jurisdiction and subject[-]matter jurisdiction").

Justice Grometer reasoned that the third type of jurisdiction,

the power to render a particular disposition, illustrates the

principle that a "sentence in excess of the statutory maximum is

void."   Gilberto, 375 Ill. App. 3d at 733, 873 N.E.2d at 539


                              - 20 -
(Grometer, P.J., specially concurring).

           Applying that third type of jurisdiction, Justice

Grometer suggested that while the circuit court had personal and

subject-matter jurisdiction, the court lacked the statutory

authority to adjudicate the defendant delinquent.      Gilberto, 375

Ill. App. 3d at 734, 873 N.E.2d at 540 (Grometer, P.J., specially

concurring) (citing statute defining a "delinquent minor" as not

including a minor who was at least 15 years old when he committed

armed robbery with a firearm (705 ILCS 405/5-130(1)(a) (West

2002)).   Justice Grometer noted:

           "The important distinction here is that the

           trial court did not incorrectly determine

           that defendant was a delinquent minor when it

           accepted his admission; rather, under no

           circumstances, given the statutory scheme,

           could the trial court make such an adjudica-

           tion. Simply, the circuit court did not have

           the 'power to render [the] judgment[].'

           Steinbrecher, 197 Ill. 2d at 532[, 759 N.E.2d

           at 520]."   Gilberto, 375 Ill. App. 3d at 734,

           873 N.E.2d at 540 (Grometer, P.J., specially

           concurring).

           This rationale explains the conflict between the


                               - 21 -
Belleville Toyota cases and the cases in criminal proceedings.

In Belleville Toyota and Steinbrecher, the statutory provisions

the trial court purportedly failed to comply with did not define

the power to render a particular decision.   In Belleville Toyota,

199 Ill. 2d at 340-41, 770 N.E.2d at 188, the supreme court

rejected the argument that a limitation period in the statute was

a prerequisite to jurisdiction.   In Steinbrecher, 197 Ill. 2d at

529-31, 759 N.E.2d at 518-19, the supreme court rejected the

dissent's assertion that the failure to comply with certain

provisions of the statute--provisions requiring (1) the court to

first ascertain the rights, titles, and interests of all parties

to the action, (2) the appointed commissioner to take an oath,

(3) the commissioners find that the property was not susceptible

to division, (4) public sale of the property--rendered the

circuit court's order void.   Steinbrecher, 197 Ill. 2d at 538-

542, 759 N.E.2d at 523-25 (Freeman, J., dissenting).   See also

Graf, 206 Ill. 2d at 554, 795 N.E.2d at 288 (holding that the

trial court had subject-matter jurisdiction to decide the issue

before it, "rightly or wrongly," once it was presented with a

petition and an annexation ordinance).

          In contrast, in Jaime P. and Alex, the statutory

provisions defined the type of person for whom the trial court

could make a particular disposition or to whom the statute


                              - 22 -
applied.   For instance, in Alex, 375 Ill. App. 3d at 763, 873

N.E.2d at 1019, section 3-100 of the Mental Health and Develop-

mental Disabilities Code (405 ILCS 5/3-100 (West 2004)) affected

the court's ability to render a particular disposition--involun-

tary admission of someone who was charged with a felony.   Simi-

larly, in Jaime P., 223 Ill. 2d at 540, 861 N.E.2d at 967, the

statutory provisions of the Act providing that proceedings

terminate upon a minor attaining the age of 21 years affected the

court's ability to render a particular disposition for persons

beyond the age of 21, not the court's subject-matter jurisdic-

tion.

           To the contrary here, the failure to serve respondent's

parents neither deprived the trial court of the power to hear

juvenile-delinquency cases nor affected the court's authority to

render a particular disposition.   The language of the Act does

not provide that a delinquent minor is only one whose parents

have been served with summons.   See, e.g., Jaime P., 223 Ill. 2d

at 540, 861 N.E.2d at 966 (wherein the trial court lacked juris-

diction to continue probation beyond the date the minor turned 21

years of age).   In fact, the language contained in the statute

presupposes the existence of a cause of action prior to service.

Section 5-525(1)(a) of the Act provides that "[u]pon the com-

mencement of a delinquency prosecution," the summons shall issue.


                              - 23 -
705 ILCS 405/5-525(1)(a) (West 2006).    The failure to serve

respondent's parents did not deprive the court of subject-matter

jurisdiction or the authority to render a particular disposition.

This conclusion is consistent with this court recent ruling in

John C.M., 382 Ill. App. 3d at 569,        N.E.2d at      (holding

that "when the legislature sets time limitations in the Act and a

circuit court fails to comply with those limitations, the judg-

ment is not void, but the judgment is potentially voidable").

          Instead, the failure to serve respondent's parents

affected only the trial court's personal jurisdiction over them.

As this court held in L.E.J.:

          "[S]ubject[-]matter jurisdiction is the power

          of the court to adjudicate; personal juris-

          diction is the ability to exercise that power

          as to particular individuals.    Lack of per-

          sonal jurisdiction does not deprive the court

          of subject[-]matter jurisdiction; only the

          ability to exercise its power upon those who

          have not been brought into court by summons

          or otherwise."   L.E.J., 115 Ill. App. 3d at

          997, 451 N.E.2d at 292.

See also, e.g., In re C.S., 294 Ill. App. 3d 780, 786, 691 N.E.2d

161, 165 (1998) (providing that the failure to "proceed 'within


                                - 24 -
the strictures of the statute'" does not deprive a trial court of

subject-matter jurisdiction; the court "simply proceeds in error

because it lacked 'statutory authority'").

          Here, the Act required service on respondent's parents.

The failure to serve the parents was error.   However, that

failure neither prevented subject-matter jurisdiction from

vesting in the trial court nor divested the court of its subject-

matter jurisdiction.   Instead, it raised an issue of personal

jurisdiction.   Personal jurisdiction can be forfeited if the

party appears before the court without objecting to personal

jurisdiction.   See 705 ILCS 405/5-525(4) (West 2006) (providing

that the appearance of a minor's parent constitutes a waiver of

service and a submission to the jurisdiction of the court; also

providing that a copy of the petition be provided to the parent

when he or she appears).

          In this case, Ricky waived service and submitted to the

jurisdiction of the court by appearing before the court in August

2006 at the review hearing.   The record also shows that Ricky was

provided a copy of the petition to revoke probation when he

appeared in September 2006.

          Yet, the question of the failure to serve respondent's

mother, with whom respondent and Ricky lived, remains.   However,

respondent has forfeited this issue by failing to raise the issue


                              - 25 -
before the trial court.

          In In re D.L., 299 Ill. App. 3d 269, 272, 701 N.E.2d

539, 542 (1998), this court extended the principle that a respon-

dent minor forfeits the issue of lack of notice to a noncustodial

parent by failing to raise it in the trial court to a situation

involving a custodial parent.    This court held:

          "[T]hat principle is even stronger in this

          situation, involving a custodial parent.

          When all the family members live together,

          those persons who were served have an even

          better opportunity to bring the issue to the

          trial court's attention at some point during

          the case."   D.L., 299 Ill. App. 3d at 272-73,

          701 N.E.2d at 542.

Similarly here, the record indicates that respondent's parents

were married and lived together.    Ricky clearly had notice of the

proceedings because he appeared.    It is unlikely that respon-

dent's mother would not also have known of the proceedings.

Therefore, on this record, respondent forfeited the issue by

failing to raise it in the trial court.

          These facts--that respondent's parents lived together

and his father appeared without objecting to personal

jurisdiction--distinguish the case from In re J.W.M., 123 Ill.


                                - 26 -
App. 3d 1036, 463 N.E.2d 1023 (1984).   In J.W.M., the petition

for adjudication of wardship listed the respondent minor's mother

and father and their respective addresses.   J.W.M., 123 Ill. App.

3d at 1037, 463 N.E.2d at 1024.   Notice was not given to either

parent, and only the mother was present at the adjudicatory and

dispositional hearing.   J.W.M., 123 Ill. App. 3d at 1037, 463

N.E.2d at 1024.   This court noted that the respondent minor

visited his father often and received spending money from him.

J.W.M., 123 Ill. App. 3d at 1037, 463 N.E.2d at 1024.   Without

discussing either personal jurisdiction or subject-matter juris-

diction, this court concluded that the failure to give notice to

the father required reversal of the delinquency adjudication.

J.W.M., 123 Ill. App. 3d at 1037, 463 N.E.2d at 1024.   In con-

trast here, although insofar as the record shows, neither parent

was served, they lived together and Ricky appeared without

objecting to a lack of personal jurisdiction.

 B. Record Demonstrates the Trial Court Considered Respondent's
       Best Interests Before Committing Respondent to DJJ

           Respondent also argues the trial court erred by not

considering respondent's best interests before committing him to

DJJ.   Respondent notes that the trial court, in both its oral

statement and written commitment order, stated only that it was

basing its commitment order on the best interests of the public.

           At a sentencing hearing in a delinquency case, the

                              - 27 -
trial court must determine whether it is in the best interests of

the minor and the public that the minor be made a ward of the

court.   705 ILCS 405/5-705(1) (West 2006).   If so, the court must

determine the "proper disposition best serving the interests of

the minor and the public."   705 ILCS 405/5-705(1) (West 2006).

           In this case, the preprinted commitment order failed to

contain the statement that the court considered the minor's best

interests.   See 705 ILCS 405/5-750(1)(a) (West 2006) (allowing

commitment to DJJ where the trial court finds the minor's parent

is unable, unfit, or unwilling to care for the minor and the best

interests of the minor and public would not be served by place-

ment outside the home).   The preprinted order only provides that

the "best interests of the public will not be served by place-

ment" under section 5-740 of the Act.   See 705 ILCS 405/5-740

(West 2006) (providing for placement of the minor outside the

home, such as placement with a relative, other person, or resi-

dential placement).

           Although commitment should be imposed only where a

less-severe placement would not be in the minor's and the pub-

lic's best interests, the trial court may consider a number of

factors, including prior arrests, station adjustments or curfew

violations, and the social-investigation report when determining

whether commitment is necessary.   See In re J.C., 163 Ill. App.


                              - 28 -
3d 877, 886, 516 N.E.2d 1326, 1332 (1987).   Moreover, the court

need not use any specific words when making its determination.

See, e.g., In re Fields, 46 Ill. App. 3d 1028, 1034, 361 N.E.2d

666, 670 (1977) (noting that "no particular type of statement is

required" for the trial court to comply with the requirement that

the court set forth the basis for selecting a particular disposi-

tion).

           Although in this case the trial court did not specifi-

cally mention respondent's best interests in either the court's

written or oral pronouncement, the record demonstrates the court

did consider respondent's best interests.    See In re S.M., 229

Ill. App. 3d 764, 770, 594 N.E.2d 410, 414 (1992) (noting that

the reviewing court can in some circumstances imply the trial

court made the necessary findings based on evidence in the

record).   Specifically, the trial court's comments reflect the

court considered respondent's best interests.   The court noted

that respondent had previously been given a community-based

sentence but failed to take advantage of those opportunities.

The court acknowledged respondent was dealing with anger, hurt,

and feelings of abandonment related to his adoption many years

earlier.   The court noted that respondent's recent conduct led

the court to conclude that absent a confined setting, respondent

would not participate in services or obtain any benefit from


                              - 29 -
services and those trying to help him.

           A reasonable conclusion can be drawn from these com-

ments that the trial court believed it was in respondent's     best

interests to be committed to DJJ and, in essence, be forced to

take advantage of the programs and services in a confined set-

ting.   The court clearly sought to fashion a sentence that would

meet both the public's and respondent's best interests--one that

would help rehabilitate and educate respondent in becoming a

functioning member of society while protecting the public from

his actions.   On this record, the court did consider respondent's

best interests and found those interests best served by commit-

ment to DJJ.

           Because the trial court did consider respondent's best

interests, the commitment order must be amended to so reflect.

On remand, the trial court is directed to amend the commitment

order to reflect that the best interests of the minor would not

be served by placement under section 5-740 of the Act (705 ILCS

405/5-740 (West 2006)).   The court is also advised to amend its

preprinted commitment order to include the inadvertently omitted

"best interests of the minor" language.

                          III. CONCLUSION

           For the reasons stated, we affirm as modified and

remand with directions that the trial court amend the commitment


                              - 30 -
order to reflect that the best interests of the minor would not

be served by placement under section 5-740 of the Act (705 ILCS

405/5-740 (West 2006)).

          Affirmed as modified and remanded with directions.

          KNECHT and COOK, JJ., concur.




                             - 31 -